J   -A30044-18

    NON-PRECEDENTIAL DECISION            -   SEE SUPERIOR COURT             I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,                              IN THE SUPERIOR COURT OF
                                                                 PENNSYLVANIA
                     Appellee

                       v.

BRIAN KURT BANTUM,

                     Appellant                              No. 1476 WDA 2017

                Appeal from the Judgment of Sentence August 31, 2017
                     in the Court of Common Pleas of Blair County
                 Criminal Division at No(s): CP-07-CR-0002204-2016

BEFORE:          SHOGAN, J., KUNSELMAN, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                              FILED AUGUST 05, 2019

        Brian Kurt Bantum (Appellant) appeals from the August 31, 2017

judgment of sentence imposed after           a   jury convicted him of person not to
possess     a   firearm, theft by unlawful taking, receiving stolen property, and

disorderly conduct.

        On January 10, 2019, we remanded this case              for (1) the trial court to

rule on Appellant's weight -of -the -evidence claim under the correct standard

of review; (2) new counsel to be appointed for Appellant; and (3) the

inclusion       of   necessary   materials       in   the    certified   record.     See

Commonwealth v. Bantum,                  A.3d          ,   2019 WL 156558 (Pa. Super.

2019 (unpublished memorandum).




*Retired Senior Judge assigned to the Superior Court.
J   -A30044-18


            On January 15, 2019, the    trial court issued     a    supplemental opinion,

appointed new counsel, Attorney Edward Zang,' and ensured the inclusion of

necessary materials in the certified record. Attorney Zang has filed                  a   brief

pursuant         to   Anders    v.   California,   386       U.S.       738    (1967),    and

Commonwealth v. Santiago, 978 A.2d 349              (Pa. 2009).

        Direct appeal counsel seeking to withdraw under Anders must
        file a petition averring that, after a conscientious examination of
        the record, counsel finds the appeal to be wholly frivolous.
        Counsel must also file an Anders brief setting forth issues that
        might arguably support the appeal along with any other issues
        necessary for the effective appellate presentation thereof....

                 Anders counsel must     also provide    a copy of the Anders
            petition and brief to the appellant, advising the appellant of the
            right to retain new counsel, proceed pro se or raise any
            additional points worthy of this Court's attention.

               If counsel does not fulfill the aforesaid technical
        requirements of Anders, this Court will deny the petition to
        withdraw and remand the case with appropriate instructions
        (e.g., directing counsel either to comply with Anders or file an
        advocate's brief on Appellant's behalf).

Commonwealth v. Wrecks, 931 A.2d 717, 720-21                             (Pa. Super. 2007)

(citations omitted).

            Upon review, we conclude that counsel has not complied substantially

with the technical requirements set forth above because counsel has not

filed   a    petition to withdraw with this Court, provided         a   copy of said petition

to Appellant, or advised Appellant "of the right to retain new counsel,

1  Accordingly, this Court granted Attorney Mark Zearfaus's motion to
withdraw as counsel. Per Curiam Order, 3/7/2019.



                                          -2
J   -A30044-18


proceed pro se or raise any additional points worthy of this Court's

attention." Id. at 721.

        In light of the foregoing, we direct Attorney Zang to file either an

advocate's brief or   a   compliant Anders brief and petition to withdraw, along

with an accompanying letter advising Appellant of his rights, within 30 days

of this decision.

        Panel jurisdiction retained.




                                        -3